DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/05/2022 was filed after the mailing date of the Non-Final Rejection on 09/02/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
The Office Action is in response to Applicant’s Amendment filed 12/02/2021. No claims have been amended or added. Claims 1-43 have been canceled. Claims 44-47 were previously allowed. Currently, claims 44-47 are pending

Response to Arguments
Applicant’s arguments, see pgs. 7-8, filed 06/08/2021, with respect to the objection to the Drawings have been fully considered and are persuasive.  The objection has been withdrawn.
Applicant’s arguments, see pg. 11, filed 12/02/2021, with respect to the rejection under 35 U.S.C. 112(b) of claims 28-43 as being indefinite have been canceled thereby obviating the rejection(s).

Allowable Subject Matter
Claims 44-47 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not disclose or reasonably suggest, along with the other claim limitations, a method for detecting a defect in an insulating material to be measured by irradiating an x-ray to the insulating material, using an x-ray module, to induce a gas ionization of voids existing in the insulating material, and measuring a partial discharge generated in the insulating material, comprising: an x-ray output controlling operation of controlling an applied voltage and an applied current to an x-ray generating unit of the x-ray module; wherein the x- ray output controlling operation comprising: an applied voltage controlling 
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUGH H MAUPIN whose telephone number is (571)270-1495. The examiner can normally be reached M-F 7:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/HUGH MAUPIN/Primary Examiner, Art Unit 2884